FILE COPY




                                    No. 07-15-00265-CR


Quinton Plattenburg                         §     From the 12th District Court
 Appellant                                          of Walker County
                                            §
v.                                                October 27, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated October 27, 2015, it is ordered,

adjudged and decreed that this appeal is dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo